              Case 4:21-mc-80017-PJH Document 21 Filed 05/27/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 WILLIAM FRENTZEN (LABN 24421)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6959
 7        FAX: (415) 436-6753
          William.frentzen@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13     IN RE APPLICATION OF FORBES                 )        No. 21-mc-80017-PJH
       MEDIA LLC AND THOMAS                        )
14     BREWSTER TO UNSEAL COURT                    )        UNITED STATES’ MOTION FOR
       RECORDS                                     )        EXTENSION OF TIME TO FILE RESPONSE
15                                                 )        AND [PROPOSED] ORDER
                                                   )
16                                                 )
                                                   )
17                                                 )
                                                   )
18
19
            In this matter, applicants moved this Court to unseal documents that they assume exist,
20
     consisting of All Writs Act Orders of this Court. They moved for unsealing before the Magistrate
21
     Judge. The government filed an opposition. The applicants filed a reply. The Magistrate Judge ruled,
22
     issuing a Report and Recommendation finding against the applicants and denying the motion to unseal
23
     any responsive documents.
24
            Applicants subsequently moved this Court to reconsider the Magistrate Judge’s findings. The
25
     date that the government now understands was set for a response was May 24, 2021. Undersigned
26
     Assistant United States Attorney was out on leave from March 8, 2021 to May 10, 2021 pursuant to the
27
     Family Medical Leave Act. As a result, he simply missed the existence of a deadline to file a response
28

     US MOT. FOR EXTENSION                             1
     21-MC-80017-PJH
              Case 4:21-mc-80017-PJH Document 21 Filed 05/27/21 Page 2 of 3




 1 to applicants’ renewed objections. If the Court would permit it, the government seeks until June 4, 2021

 2 to file an objection. In the event the Court will not grant this request, then the government would

 3 request to rely on its filings before the Magistrate Judge and on the well-reasoned Report and

 4 Recommendation issued by the Magistrate Judge. In short, there is no basis for this Court to unseal

 5 matters that, if they exist, were previously sealed and may relate to ongoing investigations.

 6          While the government recognizes it is responsible for missing the deadline, the government is

 7 also unaware of any prejudice that would arise to applicants from the extension to file that the

 8 government currently seeks.

 9

10 DATED: May 27, 2021                                           Respectfully submitted,

11                                                               STEPHANIE M. HINDS
                                                                 Acting United States Attorney
12

13
                                                                 ________________________
14                                                               WILLIAM FRENTZEN
                                                                 Assistant United States Attorney
15                                                               Chief, Corporate Fraud Strike Force
16

17

18
19

20

21

22

23

24

25

26

27

28

     US MOT. FOR EXTENSION                           2
     21-MC-80017-PJH
              Case 4:21-mc-80017-PJH Document 21 Filed 05/27/21 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2          Upon the motion of the government, and for good cause appearing, IT IS HEREBY ORDERED

 3 that the government is permitted until June 4, 2021, to file its opposition to the objections of the

 4 applicants.

 5 IT IS SO ORDERED.

 6
                                                          HON. PHYLLIS J. HAMILTON
 7                                                        United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     US MOT. FOR EXTENSION                            3
     21-MC-80017-PJH
